                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY




      BLUE GENTIAN, et al.,

                   Plaintiffs,         CIVIL NO. 13-1758 (NLH/AMD)
      v.                               OPINION
      TRISTAR PRODUCTS, INC., et
      al.,

                   Defendants.



APPEARANCES:

DAVID S. STONE
BRADFORD W. MULLER
STONE & MAGNANINI LLP
100 CONNELL DRIVE, SUITE 2200
BERKELEY HEIGHTS, NJ 07922

       Attorneys for Plaintiff Telebrands Corp.

GEORGE C. JONES
MCELROY, DEUTSCH, MULVANEY & CARPENTER, LLP
1300 MOUNT KEMBLE AVENUE
PO BOX 2075
MORRISTOWN, NJ 07962-2075

and

EDWARD F. MCHALE
KENNETH W. COHEN
ANDREW D. LOCKTON
MCHALE & SLAVIN, P.A.
2855 PGA BOULEVARD
PALM BEACH GARDENS, FL 33410

       Attorneys for Blue Gentian, LLC and National Express, Inc.


                                   1
EDWARD PAUL BAKOS
NOAM JOSEPH KRITZER
BAKOS & KRITZER
147 COLUMBIA TURNPIKE
FLORHAM PARK, NJ 07932

     Attorneys for Defendant Tristar Products, Inc., Wal-Mart
Stores, Inc. d/b/a Sam’s Club, and Sam’s Wholesale Club.

J. STEVEN BRAUGHMAN
MEGAN RAYMOND
PAUL, WEISS, RIFKIND, WHARTON & GARRISON, LLP
2001 K STREET, NW
WASHINGTON, DC 20006-1047

     Attorneys for Defendant Tristar Products, Inc.



HILLMAN, District Judge

     Presently before the Court is the issue of whether Gary

Ragner, a non-party, should be deemed a co-inventor, pursuant to

35 U.S.C. § 256, of certain patents-in-suit held by Michael

Berardi.   The Court held a multi-day hearing taking testimony

and admitting certain documents and exhibits into evidence.    All

parties have been well-represented and the Court has benefitted

from both the oral advocacy and tutorials at the hearing and the

thoughtful and extensive pre- and post-hearing submissions.    For

the reasons stated below, this Court finds Gary Ragner is a co-

inventor of the Michael Berardi patents-in-suit.

                            BACKGROUND

     This case has a lengthy and complicated factual and

procedural history.   At one time, three different judges


                                 2
presided over suits related to the contested patents and matters

are still pending before the undersigned and a district judge in

the Newark vicinage.   In lieu of recounting those details, which

have been penned by this Court and others numerous times over

the years of this litigation, this Court will focus on only the

details relevant to the consideration of the matter disposed of

in this Opinion.

     On July 28, 2017, Defendants moved under Federal Rule of

Civil Procedure 42(b) for a hearing on correction of

inventorship for the Berardi patents-in-suit pursuant to 35

U.S.C. § 256.   On January 30, 2018, this Court granted

Defendants’ request to hold a hearing to determine whether Gary

Ragner should be added as a co-inventor on the Berardi patents-

in-suit.    Discovery for the hearing ensued and all other pending

matters have been staying pending resolution of Defendant’s

motion. 1


1 On July 19, 2019, the parties designated several matters,
including this case, for mediation: Telebrands Products, Inc.,
et al. v. National Express, Inc., et al., 1:13-cv-7752;
Telebrands Corp. v. Ragner Tech. Corp., et al., 1:15-cv-3163;
Ragner Tech. Corp., et al., v. Telebrands Corp., 1:15-cv-8185;
Telebrands Corp. v. Ragner Technology Corp. et al., 1:16-cv-
3474; Telebrands Corp. v. Ragner Tech. Corp., et al., 1:16-cv-
3594; Blue Gentian, LLC v. Tristar Prods., Inc., 1:13-1758; Blue
Gentian, LCC, et al. v. Tristar Prods., Inc., 1:13-cv-7099; and
Ragner Tech. Corp., et al. v. Berardi, et al., 1:15-cv-7752. In
light of the resolution of the pending motion, the parties will
be directed to file on the docket a letter within 20 days
setting forth their position regarding a possible global
resolution of all pending matters through private mediation.
                                  3
     On September 5-7, 2018, January 29 and 30, 2019, and April

30, 2019, this Court commenced a hearing on correction of

inventorship (the “Inventorship Hearing”).    At the Inventorship

Hearing, the Court received the live testimony of Gary Ragner,

Robert de Rochemont, Jr., Margaret Combs, Keith Mirchandani,

Ajit Khubani, Bala Iyer, Manish Israni, Cheryl Berardi, and

Michael Berardi.

     On May 29, 2019, the parties submitted post-hearing briefs.

On June 12, 2019, the parties submitted responsive post-hearing

briefs.    On June 26, 2019, the parties presented closing

arguments to the Court.    The issues have been fully briefed and

are ripe for adjudication. 2

     As noted, the issue currently before the Court stems from a

larger dispute between the Plaintiffs, Blue Gentian, National

Express, and Telebrands Corp., and the Defendants, Tristar

Products, and Wal-Mart Stores.    Plaintiffs market, promote,

distribute, and sell a garden hose known as the “XHose.”     Blue

Gentian owns several patents related to the XHose.    Defendants

also produce and promote a garden hose known as the “Flex~Able

Hose.”    In a matter not currently before the Court, Plaintiffs


2 There are two motions pending before the Court: a motion to
disregard Plaintiffs’ unauthorized June 12, 2019 filing, and a
motion for expedited consideration of motion to disregard
Plaintiffs’ unauthorized June 12, 2019 filing. Through this
Opinion and accompanying Order, the Court will deny those
motions.
                                  4
allege that Defendants have infringed on Plaintiffs’ patents for

the XHose.

     In this proceeding, Defendants allege that Gary Ragner, a

non-party to this case, co-invented the XHose with Blue

Gentian’s principal, Michael Berardi.    Defendants therefore

argue that six of Blue Gentian’s patents should be corrected to

reflect Gary Ragner’s inventorship. 3

     The bulk of the evidence relevant to determining

inventorship comes from a single three to four-hour meeting held

on August 23, 2011.   The relevant facts before, after, and

including this meeting are discussed below.

     A. The Expandable Garden Hoses in Question

          a. The XHose

     The XHose is a lightweight, expandable garden hose.    The

length and width of the XHose changes depending on the amount of

water running through it.    The XHose features an elastic inner

tube that acts as both a water conduit and a retracting force.

     Blue Gentian owns all intellectual property rights in and

related to the XHose, including U.S. Patent No. 8,291,941 and

U.S. Patent No. 8,291,942.    Michael Berardi is listed as the


3 The six patents belonging to Michael Berardi and Blue Gentian
are discussed in this opinion. Four of these patents are
utility patents: U.S. Patent No. 8,291,941, U.S. Patent No.
8,291,942, U.S. Patent No. 8,479,776, and U.S. Patent No.
8,757,213. Two of these patents are design patents: U.S. Patent
No. D722,681, and U.S. Patent No. D724,186.
                                  5
inventor of the XHose on these patents.   Blue Gentian granted

National Express and exclusive license to use, sell, import,

market, promote and distribute the XHose.

          b. The Flex~Able Hose and Pocket Hose

     Though not relevant to this opinion, the Court notes that

the Flex~Able Hose and Pocket Hose are also lightweight,

retractable hoses available for consumer distribution and use.

          c. The MicroHose

     Gary Ragner and Robert de Rochemont created an expandable

hose called the “MicroHose.”   When the Ragner Technologies team

and Michael Berardi met, Ragner and de Rochemont used a

prototype of the MicroHose to demonstrate their product.   Ragner

described this prototype is a “cutdown version” of the

MicroHose, featuring a small diameter, elastic vinyl hose, wire

coil for biasing, and a nylon or polyester valley cord 4 epoxied

to each end for reinforcement.   According to Ragner, the valley




4 The MicroHose is similar to the flexible hose found on a common
household vacuum cleaner. When collapsed, the circumference of
the hose appears uniform. When expanded, the hose forms a
three-dimensional wave-like pattern of peaks and valleys. The
valley cord winds around the hose through the “valleys,”
reinforcing the outer strength of the hose to prevent bursting,
something all developers known to the Court and many users have
experienced with the water pressure typically used with garden
hoses. Importantly, Ragner testified that he told Berardi at
the August 23 meeting, testimony the Court credits as both
credible and consistent with other evidence in the case, that
the valley cord was only one way to prevent bursting. Another
way was the use of a full outer cover made of fabric.
                                 6
cord’s purpose was both to double the amount of pressure the

hose could handle and to help the hose hold its shape.    Ragner

testified that this prototype did not expand radially, nor did

the internal surgical tube in the MicroHose prototype serve as a

conduit for water.    To date, no version of the MicroHose has

been manufactured or sold commercially.

     As will be elaborated below, Ragner testified that at the

August 23 meeting the attendees discussed “prototype 2” of the

MicroHose.   The parties agree that this prototype was not

physically present at this meeting.    According to Ragner,

prototype 2 is a vacuum hose with a surgical tube inside.     As

Ragner described, the internal surgical tube is epoxied to each

end of the MicroHose prototype to act as a retracting force.

     B. Michael Berardi’s Background and Knowledge
        Prior to the August 23 Meeting

     Michael Berardi is an accomplished songwriter and video

producer.    During his time at CBS Records and Born Music, he

copyrighted over 150 songs.    Michael Berardi also has

significant experience with the direct marketing industry and

co-owns Berardi Productions with his wife, Cheryl.    Together,

Cheryl and Michael Berardi have produced hundreds of television

commercials.

     Despite having no technical background, prior to patenting

the XHose, Michael Berardi had applied for two patents and


                                  7
taught himself how to edit and produce commercials.   Michael

Berardi credits his creative thinking and experience working in

his father’s hardware store for his success inventing new

products.   During his eleven years as an employee and three

years as a manager at his father’s hardware store, Michael

Berardi testified that he sold and repaired various products,

including garden hoses.

     In either late July or early August 2011, an acquaintance,

Thomas Moran, told Michael Berardi about a potential investment

opportunity in a product called the MicroHose.   Based on this

conversation, Michael Berardi testified that he searched the

Internet to learn more about the MicroHose and Ragner

Technologies.   Through this search, Michael Berardi found a news

article about Ragner Technologies that contained a video

demonstration of a MicroHose prototype.   Michael Berardi

testified that after watching the video, he thought the

MicroHose was “a very neat product” that “could be a fantastic

Direct Response TV product.”    Michael Berardi watched the video

three to four times, zooming in to see parts of the hose

demonstration more closely.

     Michael Berardi testified that right after watching the

video demonstration of the MicroHose, he experienced a “eureka

moment” in his community gym.   After looking at certain gym

equipment, Michael Berardi was struck by the idea of running

                                  8
water through a tube similar to the ones used in the resistance

bands at the gym.    Michael Berardi testified that “it kind of

reminded me I guess maybe of the expanding hose that Ragner had

invented” and that he wondered “what would happen if I put water

through this?”

     Michael Berardi told Cheryl Berardi about his idea for a

new hose.   Cheryl Berardi responded that they should “not put

any energy there” because they already planned to meet with

Ragner Technologies.    Michael Berardi agreed with Cheryl

Berardi’s assessment that it would be easier to work with a

completed product.    Michael Berardi also stated that he was in

the middle of pursuing two other large projects during this time

period.   Ultimately, Michael Berardi did not take any steps to

create the hose he imagined following his eureka moment but

retained a “nebulous concept” for his hose.

     Soon after Berardi watched the online video demonstration

of the MicroHose, an agent from Ragner Technologies, Margaret

Combs, contacted him about setting up an investment meeting on

August 23, 2011.    On August 16, 2011, Ragner Technologies sent

Michael Berardi and other meeting attendees a username and

password to access a website containing a business plan and

three-year cash flow analysis.




                                  9
     C. Gary Ragner’s Background and Knowledge Prior to the
        August 23 Meeting

     Gary Ragner is an engineer and co-founder of Ragner

Technologies.    He holds a Bachelor of Science in physics and a

master’s degree in mechanical and aerospace engineering.      Ragner

also completed coursework in fluid dynamics and has seventeen

years of experience designing hoses, for both vacuums and

outdoor use.    Ragner holds several dozen patents for various

inventions in the energy, aerospace, and electronic fields,

among others.

     Since the mid-1990s, Ragner has co-invented with his

current business partner, Robert de Rochemont.    Together Ragner

and de Rochemont approached Combs, a retired business executive,

about taking on various administrative, advisory, and management

responsibilities within Ragner Technologies.    Eventually,

Margaret Combs became the CEO and a 10% equity partner in Ragner

Technologies.

     Beginning in 2004, Ragner and de Rochemont began buying

supplies and experimenting with hose designs.    Since September

2005, Ragner and de Rochemont have held U.S. Patent No.

6,948,527 for a “pressure-actuated linearly retractable and

extendible hose.”    On January 30, 2006, Ragner and de Rochemont

applied for U.S. Patent No. 8,776,836 for a “linearly

retractable pressure hose structure.”    This patent was granted


                                 10
on July 15, 2014, after being published in 2013.    After working

on a similar design for a retractable vacuum hose, Ragner

testified that he thought this design could apply to garden

hoses as well.   By August 2011, de Rochemont and Ragner had

created between eighteen and twenty prototypes of the MicroHose.

     D. The August 23 Meeting

     This meeting is particularly important to the determination

of co-inventorship.    This meeting was the sole interaction

between Michael Berardi and Gary Ragner.    The Court draws its

facts regarding this meeting from the hearing record and

documents before it.   The parties contest certain details of

this meeting.    These disputed details will be acknowledged and

discussed below.

     Michael and Cheryl Berardi hosted this meeting at their

home in Palm Beach Gardens, Florida starting around 10:00 AM on

August 23, 2011.   The attendees were:

     (1)   Michael Berardi, principal of Blue Gentian and co-
           owner of Berardi Productions;

     (2)   Cheryl Berardi, co-owner of Berardi Productions and
           wife of Michael Berardi;

     (3)   Ed Kelly, owner of National Express;

     (4)   Gary Ragner, CEO and founder of Ragner Technologies;

     (5) Robert de Rochemont, former Executive Vice President
of Quality Assurance and current CEO of Ragner Technologies;

     (6) Margaret Combs, former CEO and current equity partner
of Ragner Technologies;
                                 11
      (7)   Greg Jansen, a “money finder” for Ragner Technologies;
and

     (8) Vince Simonelli, a “money finder” for Ragner
Technologies.

      The parties agree that the primary purpose of this three to

four-hour meeting was to secure a $3 million investment for

Ragner Technologies to build machines that could manufacture the

MicroHose.    Earlier in the week, Combs, de Rochemont, and Ragner

had concluded a similar meeting with a different investor in

Boca Raton, Florida.    Combs testified that the Ragner

Technologies team expected that Ed Kelly would be the primary

investor.

      However, as both parties testified, Kelly, who has since

passed away, seemed more interested in pursuing a licensing

agreement rather than an investment arrangement.    During this

meeting, Kelly proposed manufacturing the MicroHose in Taiwan or

China to reduce production costs.     Ragner opposed this idea and

expressed concerns about protecting his intellectual property.

After the discussion of licensing, both parties testified that

Kelly seemed disinterested in the remainder of the meeting and

stayed relatively silent.

      The attendees next discussed Ragner Technologies’ finances.

As Combs presented and explained Ragner Technologies’ business

plan and cash flow, Michael Berardi testified that he realized


                                 12
the MicroHose would not make a successful direct response TV

product (“DRTV product”).   Because Ragner Technologies estimated

that the cost of manufacturing a single MicroHose would be

between ten and twenty dollars, the MicroHose would likely be

priced at approximately eighty dollars.    Ragner Technologies’

manufacturing plan and cost structure made the MicroHouse

unattractive in the DRTV market.     According to Michael Berardi,

a DRTV product would ideally be priced at around thirty dollars.

     The attendees then had lunch and turned their discussion to

the machinery involved in producing the MicroHose.    The Ragner

Technologies team used large posters with graphics and photos to

illustrate the process for manufacturing the MicroHose, or

“Process 17.”   According to the Ragner Technologies team, these

visual aids were meant to explain both the manufacturing process

and the internal structure of the MicroHose.    Michael Berardi

testified that during this portion of the meeting his “eyes

started spinning” and Ragner lectured “like a professor” for a

half-hour about the production process.

     Here, the parties disagree on the other topics the

attendees discussed.   Ragner testified that he remembers one

question being asked: “[Michael Berardi] asked whether we could

replace the spring with elastic.”    Ragner stated he remembers

thinking “that was kind of astute of him to realize that you

could replace the retracting means with something else.”

                                13
According to Ragner, he told Michael Berardi that it was

possible to use elastic and that the first two prototypes of the

MicroHose relied on internal elastic surgical tubes.   Ragner

also testified that he told Michael Berardi that Ragner

Technologies had opted not to continue with this design for the

MicroHose because it was not durable enough.   Ragner further

explained to Michael Berardi that the prototypes with elastic

had burst during some of their demonstrations.   As Ragner

described, this conversation was brief, and Michael Berardi

seemed satisfied with Ragner’s answers.

     Combs testified that she did not hear this conversation, as

she was not close enough to Ragner and Michael Berardi.     De

Rochemont testified that he also did not hear any of this

conversation between Ragner and Michael Berardi.   De Rochemont

has severe hearing loss and “miss[es] most of what people are

talking about.”   Usually, de Rochemont relies on lip reading to

understand conversations.

     In contrast, Michael Berardi testified that he did not

discuss elastic with Ragner, but that Ragner may have mentioned

the term “elastomer” during his explanation of the manufacturing

process.   Michael Berardi testified that he “remember[s]

questions being asked but doesn’t remember specific questions.”

Cheryl Berardi similarly testified that Michael Berardi did not

ask about replacing the spring with elastic and that there was

                                14
no discussion of earlier prototypes of the MicroHose.    Cheryl

Berardi also said that she would sometimes leave the meeting to

get food or drinks.   According to Cheryl Berardi, she remained

able to hear the conversation thanks to her home’s open concept

floor plan.

     Near the end of the meeting, the attendees moved outdoors

for a live demonstration of the MicroHose prototype.    Ragner

described this prototype as “a cutdown version of the

MicroHose.”   This version “only had a valley cord in the valley

of the hose for reinforcement, and essentially a small diameter

vacuum hose, stretch hose, with two ends on it that had fittings

for a garden hose.”

     Michael Berardi testified that he held the hose and used it

briefly.   Michael Berardi further testified that he asked to

keep the prototype.   Ragner declined to let Michael Berardi keep

the model, saying that it “wasn’t really a working prototype

because the materials were not strong enough to hold the PSI of

the water.”   During the demonstration, Michael Berardi asked a

question about the materials used in the prototype and whether

this prototype was a final version of the MicroHose.

     The attendees disagree about how well the prototype

performed during this demonstration.   Ragner testified that it

performed “very well” and expanded to about five times its

original length before retracting back to its original size.

                                15
Combs testified that the prototype performed “exactly the way it

was supposed to.”   In contrast, Michael Berardi described the

prototype’s performance as “disappointing” because “[i]t didn’t

expand much and it didn’t contract much.”    Cheryl Berardi

testified that the hose “didn’t move a lot” and “when the water

turned off, it did not contract well.”

     The meeting attendees also dispute the extent to which a

non-disclosure agreement (NDA) was discussed and agreed upon.

The Ragner Technologies team does not contend that Michael

Berardi or Ed Kelly signed an NDA agreement before, during, or

after the August 23 meeting.    Combs testified that Ragner

Technologies typically asked parties to sign an NDA in advance

of meetings.   However, she testified that because this meeting

was scheduled at the last minute, she had not sent an NDA in

advance of the August 23 meeting.     Combs also testified she did

not bring her computer, which contained the up-to-date version

of Ragner Technologies’ NDA.    Instead, Combs asserts that she

broached the topic of an NDA at the outset of the meeting.

According to Combs, after a tour of the Berardis’ home, she

asked if the Berardis and Kelly would agree to keep the meeting

confidential and sign an NDA.    Combs testified that Michael

Berardi and Ed Kelly nodded, and the meeting continued.

     Michael Berardi testified that the Ragner Technologies team

knew of the meeting time and location in advance of August 23,

                                 16
2011.   According to Michael Berardi, Combs informed them as they

were walking out the door that she would send an NDA.   Michael

Berardi testified he only shrugged in response because he “knew

that there was no way [he] was going to deal with these people.”

On August 25, 2011, Combs emailed an NDA to Michael Berardi and

Ed Kelly.   Neither responded to her email nor signed an NDA.

     E. Events Following the August 23 Meeting

     Michael Berardi testified that he left the August 23

meeting feeling “surprised and disappointed.”    Michael Berardi

testified that he had retained his “nebulous idea” about his own

hose and quickly started experimenting to make a cost effective,

expandable hose.   To build on the “little idea [he] had

germinating in [his] head,” Michael Berardi purchased supplies

for his new hose at Home Depot, Wal-Mart, and Sports Authority

and started experimenting a day after meeting with Ragner

Technologies.

     During his first attempt at making an expandable garden

hose, Michael Berardi testified he “didn’t really know . . .

what [he] was doing” but had “some concept, some idea of maybe

what would happen.”   For his first attempt at creating his

retractable hose, Michael Berardi purchased a two-and-a-half-

inch drainage pipe for pools to serve as the outer layer of his

hose.   Within a day or two, Michael Berardi had developed his

first prototype: a flat vinyl hose with an internal elastic

                                17
tube.   In this version of Michael Berardi’s hose, the internal

elastic tube was connected to the external vinyl hose at each

end and did not expand radially.     According to Michael Berardi,

“the water in that first one didn’t go through the hose . . . it

was outside the inner tube.”   According to Michael Berardi, this

prototype ultimately burst during testing.

     This failed prototype was “not [Michael Berardi’s] final

thought process as to how the final product would be made.”      As

Michael Berardi continued to experiment between August 24 and

early November 2011, he adjusted the materials used in his hose.

As he was unable to find webbing at the hardware and sporting

goods stores he initially visited, Michael Berardi ordered it

off the Internet and used both PVC pipe and clamps to insert an

inner tube into the webbing.

     Michael Berardi, with the help of Cheryl Berardi,

documented his attempts to build on his “seed idea” for an

expandable garden hose suitable for direct TV response

marketing.   Together, the Berardis created dozens of videos

documenting the inventive process of the XHose.    Later, when

they made a commercial for the XHose, Michael Berardi testified

he “might have subconsciously remembered some of the things that

[Gary Ragner] said” in his video for the MicroHose.    Michael

Berardi continued by explaining that “there are things on mine

that are new and things on his [Gary Ragner’s] that, you know,

                                18
were similar.”   As he testified, many of these experiments

failed.   However, on November 2, or 3, 2011, Michael Berardi

succeeded in making a fifty-foot prototype of what would

eventually become the XHose.    On November 4, 2011, Michael

Berardi and Blue Gentian filed for a patent, which eventually

became Patent ‘941.

     When asked about the invention, Cheryl Berardi testified

that “nothing that was used to create the XHose was used

discussed at that [the August 23] meeting.”     During the

inventorship hearing before the Court, Michael Berardi testified

that he did not use anything that Gary Ragner told or showed him

when inventing his hose.   Ragner testified that Michael

Berardi’s first prototype was “almost identical to what [he]

described to him, minus the wire biasing spring.”     Ragner was

struck by the fact that Michael Berardi used “the same diameter

I kind of conveyed to him in prototype 2.”

                               ANALYSIS

  A. Subject Matter Jurisdiction and Standing

     This Court has subject matter jurisdiction over this matter

pursuant to 28 U.S.C. § 1338(a) (“The district courts shall have

original jurisdiction of any civil action arising under any Act

of Congress relating to patents, plant variety protection,

copyrights and trademarks.”).    Under 35 U.S.C. § 116, patent

applications must include the names of all inventors.    If a

                                  19
patent names persons who are not inventors (misjoinder) or omits

persons who are inventors (nonjoiner), 35 U.S.C. § 256 “provides

two methods for correction: (1) the Director of the United

States Patent and Trademark Office may correct the patent upon

application of all parties and assignees; or (2) ‘[t]he court

before which such matter is called in question may order

correction of the patent on notice and hearing of all the

parties concerned.’” Polyzen, Inc. v. RadiaDyne, L.L.C., 2012 WL

4049841 at *2 (E.D.N.C. 2012).

     For the Court to have jurisdiction over an action for

correction, § 256 requires notice and an opportunity for all

parties to be heard.   Stark v. Advanced Magnetics, Inc., 119

F.3d 1551, 1553 (Fed. Cir. 1997).     In contrast to proceedings

before the Director of the United States Patent and Trademark

Office, § 256 does not require that all inventors and assignees

agree for a district court to have subject matter jurisdiction.

In this case, all parties were given notice and an opportunity

to be heard.

  B. Motion Opinion Standard

     “Rule 52(a)(3) provides that the court is not required to

state findings or conclusions when ruling on a motion unless the

rules provide otherwise.”   Ambrose v. Krause Publications, Inc.,

354 Fed.Appx. 711, 713 (3d Cir. 2009).     Nevertheless, when “the

district court is presented with conflicting positions of

                                 20
substance as to how it should exercise its discretion . . . it

is salutary practice to give the litigants, either orally or in

writing, at least a minimum articulation for the reasons of its

decision.”   State Farm Mut. Auto. Ins. Co. v. Midtown Medical

Center, Inc., 388 Fed.Appx. 125, 129 (3d Cir. 2010) (quoting

Interpace Corp. v. City of Phila., 438 F.2d 401, 404 (3d Cir.

1971)).

     This Opinion constitutes the Court's Findings of Fact and

Conclusions of Law pursuant to Rule 52(a)(3).   See Pierre v.

Hess Oil Virgin Islands Corp., 624 F.2d 445, 450 (3d Cir. 1980)

(holding that to be in compliance with Rule 52(a), findings of

fact and conclusions of law do not need to be stated separately

in a court's memorandum opinion); see also Ciolino v. Ameriquest

Transp. Services, Inc., 751 F. Supp. 2d 776, 778 (D.N.J. 2010)

(issuing an opinion which constituted the court’s findings of

fact and conclusions of law).

  C. Correction of Inventorship Standard and Burden of Proof

     In a § 256 proceeding to correct inventorship, “the

inventors as named in an issued patent are presumed to be

correct.”    Hess v. Advanced Cardiovascular Sys., Inc., 106 F.3d

976, 980 (Fed. Cir. 1997) (citations and internal quotation

marks omitted).   In addition to this presumption, courts have

also recognized the “temptation for even honest witnesses to

reconstruct, in a manner favorable to their own position, what

                                 21
their state of mind may have been years earlier.”     Id. (citing

Amax Fly Ash Corp. v. United States, 514 F.2d 1041, 1047

(1975)).   In recognition of this temptation, the claimed

inventor must “meet a heavy burden of proving his case by clear

and convincing evidence.”   Au New Haven, LLC v. YKK Corp., 2019

WL 2996473 at *5 (S.D.N.Y. 2019) (citing Finkelstein v. Mardkha,

495 F. Supp. 2d 329, 337 (S.D.N.Y. 2007)).

     To satisfy this standard, a claimed inventor must provide

evidence corroborating his testimony concerning conception of

the invention.   Eli Lilly & Co. v. Aradigm Corp., 376 F.3d 1352,

1358 (Fed. Cir. 2004); Ethicon, Inc. v. U.S. Surgical Corp., 135

F.3d 1456, 1461 (Fed. Cir. 1998).      Finally, “[t]he determination

of whether a person is a joint inventor is fact specific and no

bright-line standard will suffice in every case.”     Fina Oil &

Chem. Co. v. Ewen, 123 F.3d 1466, 1473 (Fed. Cir. 1997).

  D. Correction of Inventorship

       a. Conception

     Conception is a term of art in patent law and “the

touchstone of inventorship.”   Burroughs Wellcome Co. v. Barr

Labs., Inc., 40 F.3d 1223, 1228 (Fed. Cir. 1994) (citing Sewall

v. Walters, 21 F.3d 411, 415 (Fed. Cir. 1994)); Finkelstein, 495

F.Supp.2d at 337.   A person can be a joint inventor only if he

or she contributes to the conception of the claimed invention.

See Eli Lilly, 376 F.3d at 1359.

                                  22
      Courts have recognized that “the line between actual

contributions to conception and the remaining, more prosaic

contributions to the inventive process that do not render the

contributor a co-inventor is sometimes a difficult one to draw.”

Id.   However, the Court is not entirely without guidance as to a

working definition of “conception.”    Conception is “the

formation in the mind of the inventor, of a definite and

permanent idea of the complete and operative invention, as it is

hereafter to be applied in practice.”    Burroughs, 40 F.3d at

1228 (quoting Hybritech Inc. v. Monoclonal Antibodies, Inc., 802

F.3d 1367, 1376 (Fed. Cir. 1986)).    Conception has also been

defined as “the complete performance of the mental part of the

inventive act.”   Coleman v. Dines, 754 F.2d 353, 359 (Fed. Cir.

1985).

      The mental act of conception is complete when “the idea is

so clearly defined in the inventor’s mind that only ordinary

skill would be necessary to reduce the invention to practice

without extensive research or experimentation.”    Burroughs, 40

F.3d at 1228; see Sewall, 21 F.3d at 415 (“Conception is

complete when one of ordinary skill in the art could construct

the apparatus without unduly extensive research or

experimentation.”).   An idea is sufficiently defined when an

inventor has a “specific, settled idea, a particular solution to

the problem at hand, not just a general goal or research plan he

                                23
hopes to pursue.”   Burroughs, 40 F.3d at 1228 (citing Fiers v.

Revel, 984 F.2d 1164, 1169 (Fed. Cir. 1993)).    Conception of an

invention, therefore, must include every feature of a claimed

invention.   See Coleman, 754 F.2d at 359.   This analysis

requires that an inventor can describe his or her invention with

particularity.   Burroughs, 40 F.3d at 1228.

     Plaintiffs argue that Gary Ragner could not have

contributed to the conception of the XHose because Michael

Berardi had already conceived of a hose with an elastic tube

inside a fabric cover during his “eureka moment” in his

community gym.   However, by his own admission, at the time that

Michael Berardi and Gary Ragner met, Michael Berardi did not

have a definite and permanent idea of the complete and operative

XHose.   Instead, he had a “nebulous concept” or “seed idea” for

an expandable garden hose derived simply from his exposure to

the Ragner Technologies video.

     On August 23, 2011, Michael Berardi had not completed the

mental part of the inventive act.     Moreover, his idea was not so

clearly defined that it only took ordinary skill to produce the

XHose.   Developing the XHose required extensive experimentation.

Michael Berardi testified that it took almost two and a half

months of experimentation to create a fifty-foot prototype of

the XHose.   Michael Berardi did not have a specific, settled

idea, but rather a general goal of creating an expandable garden

                                 24
hose that could succeed as a DRTV product.   Similarly, Michael

Berardi did not yet have solution to a problem, or even a

research plan to follow for the creation of the XHose.   In fact,

he testified that while making his first prototype, he “didn’t

really know what [he] was doing” and had not settled on a “final

thought process” for how to produce his hose.

     At the time that Michael Berardi and Gary Ragner met,

Michael Berardi’s idea for a hose did not yet include every

feature of his invention.   Michael Berardi’s inventive process

demonstrates that his idea for the XHose was indeed “nebulous,”

as he described it.   Michael Berardi testified he “didn’t really

know . . . if [he] was going to put the water through the hose”

when he made the first prototype of the XHose.   During the two

and a half months following his meeting with Ragner, Michael

Berardi changed both the materials and the design for the XHose.

Furthermore, even if one credits it, Michael Berardi’s

conversation with his wife following his “eureka moment” does

not illustrate that Michael Berardi could describe his invention

with particularity, but rather that he was enthusiastic about

the idea.

     The Court finds that because Michael Berardi did not have a

conception of the XHose prior to the August 23 meeting, it is

possible that Gary Ragner contributed to the conception of the

XHose.

                                25
       b. Collaboration

     Title 35, United States Code, Section 116 allows for a

patented invention to be the work of two or more joint

inventors.   Ethicon, 135 F.3d at 1461 (citing 35 U.S.C. § 116).

“Joint inventorship under section 116 can only arise when

collaboration or concerted effort occurs.”   Eli Lilly, 376 F.3d

at 1359.   To be added to a patent, an alleged inventor must show

that his or her labor were “conjoined with the efforts” of the

listed inventors.   Id.

     While it is difficult to precisely define collaboration for

the purpose of joint inventorship, the Federal Circuit in

Kimberly-Clark Corp. provides a helpful explanation:

     For persons to be joint inventors under Section 116,
     there must be some element of joint behavior, such as
     collaboration or working under common direction, one
     inventor seeing a relevant report and building upon it
     or hearing another’s suggestion at a meeting.

973 F.2d 911, 918 (Fed. Cir. 1992).   In other words, “joint

inventorship arises only ‘when collaboration or concerted effort

occurs - that is, when the inventors have some open line of

communication during or in temporal proximity to their inventive

efforts.’”   Falana v. Kent State Univ., 669 F.3d 1349, 1358

(Fed. Cir. 2012) (quoting Eli Lilly, 376 F.3d at 1359).   On the

other hand, the Federal Circuit in Kimberly-Clark Corp. further

articulated that:



                                26
     Individuals cannot be joint inventors if they are
     completely ignorant of what each other has done until
     years after their individual independent efforts. They
     cannot be totally independent of each other and be joint
     inventors.

973 F.2d at 918.

     Though joint inventors must have knowledge of his or her

co-inventor’s efforts, these cases stop short of requiring an

intent to invent.     In CODA Dev. S.R.O. v. Goodyear Tire & Rubber

Co., the Federal Circuit considered whether dismissal of a

correction of inventorship claim at the motion to dismiss stage

was appropriate.     916 F.3d 1350, 1353 (Fed. Cir. 2019).      In that

matter, the defendant, through General Motors Corp., expressed

an interest in plaintiff’s self-inflating tire (“SIT”)

technology.    Id.   The plaintiff met with the defendant and

allegedly “shared novel, proprietary, and confidential

information concerning its SIT technology.”         Id. at 1354.

     At a second meeting a few months later, the plaintiff

allowed the defendant to examine a working prototype, which the

defendant photographed without the plaintiff’s permission.         Id.

A few months later, the defendant applied for a patent “entitled

‘Self-Inflating Tire Assembly.’”       Id.    The plaintiff claimed

this invention was at least in part what the plaintiff had shown

the defendant during their meetings.         Id.   Eleven other patents

were issued to the defendant on similar technology thereafter.

Id. at 1355.    The Federal Circuit opined that this set of

                                  27
allegations was sufficient to support a correction of

inventorship claim, and specifically was enough to show

collaboration.   Id. at 1359-60.    In reaching this decision, the

Federal Circuit took into account the defendant’s prior

failures, eagerness to meet with the plaintiff, unauthorized

photography of a functional prototype, the timing of a more

distance relationship with the plaintiff, and an accusation from

a former employee as evidence that the plaintiff’s correction of

inventorship claim was plausible.       Id. at 1359.

     While there may be slight factual differences between the

situation described in CODA Dev. S.R.O. and the current facts,

the Court finds that the facts are sufficiently similar to

support a finding of collaboration in this matter.     Michael

Berardi saw relevant and excruciatingly detailed graphics and

photographs at his meeting with Ragner Technologies.     These

disclosures encompassed Ragner’s novel, proprietary, and

confidential information concerning Ragner Technologies’

MicroHose most, if not all, of which had been set forth in

Ragner’s pending patent applications.

     Though Michael Berardi did not photograph the prototype he

was shown, he did hold and use it, even asking to keep it.

Berardi clearly relied upon the prototype and Ragner’s oral

suggestions about alternative methods for building an expandable

hose in building his own.   After Michael Berardi applied for his

                                   28
patent for the XHose in November 2011, Ragner recognized these

inventions as being related to what he had shown Michael Berardi

in the August 23 meeting.   Moreover, Michael Berardi had neither

attempted nor failed to make an expandable hose prior to meeting

with Ragner Technologies and he admitted he was eager to meet

with Ragner Technologies about its expandable hose.

     After the meeting, neither Ed Kelly nor Michael Berardi

responded to Margaret Combs’ email regarding an NDA, and the

parties never communicated again, suggesting a more distant

relationship.   These facts are not are favorable to Plaintiff.

The Court credits the testimony of Combs that she had secured an

oral commitment from those at the meeting, including Berardi,

for the post-meeting signing of an NDA.   Her post-meeting

conduct corroborates that testimony.

     An NDA was never signed not because the parties had not

agreed to it but rather because the investor part of the group

was not interested in investing in a machine to build a product

that could be built more cheaply overseas.   And Michael Berardi

had no reason to sign an NDA after the fact.   Despite the oral

agreement that had been reached, the Court is convinced Berardi

left the meeting intent on using what he had learned in it to

flesh out his nebulous idea and build a flexible hose for

himself.



                                29
     Plaintiffs argue that because Gary Ragner did not intend to

invent a garden hose when he met with Michael Berardi, he could

not have collaborated in creating the XHose.   Plaintiffs further

point to the fact that Ragner did not think that he had invented

a new garden hose when he left the August 23 meeting as evidence

that he did not collaborate with Michael Berardi.   The Court

rejects Plaintiff’s argument that there must be an intent to

invent or expectation of having invented for collaboration, as a

legal matter to occur.   The issue is not Ragner’s intent but

Berardi’s and his level of knowledge before and after the

meeting.

     The Court finds on the evidence presented that as a matter

of law Gary Ragner collaborated with Michael Berardi to invent

the patents in question.

       c. Contribution

     A person can be listed as an inventor only if he or she

contributes to the conception of the claimed invention.     Fina

Oil & Chem. Co., 123 F.3d at 1473.   However, the statute

providing for joint inventorship does not set an explicit lower

limit on “the quantum or quality of the inventive contribution

required for a person to qualify as a joint inventor.”    Id.; see

35 U.S.C. § 116.   Title 35, United States Code, Section 116

allows for inventors to apply for a patent jointly event though

“(1) they did not physically work together or at the same time;

                                30
(2) each did not make the same type or amount of contribution,

or (3) each did not make a contribution to the subject matter of

every claim of the patent.”   35 U.S.C. § 116.     A joint inventor

does not need to make a contribution of the same type or amount

of the named inventor, nor does a joint inventor need to make a

claim to every claim of a patent.     See Finkelstein, 495

F.Supp.2d at 337-38 (quoting Ethicon Inc., 135 F.3d at 1460).      A

contribution to one claim is enough.     See id.

     To qualify as a joint inventor, a person’s contribution

must be “not insignificant in quality, when that contribution is

measured against the dimension of the full invention.”       Fina Oil

& Chem. Co., 123 F.3d at 1473.   Merely “explaining to the

inventors what the state of the art was and supplying a product

to them for use in their invention” is not a sufficient

contribution to establish joint inventorship.      Hess, 106 F.3d at

980 (holding that a person who did “no more than a skilled

salesman would do” and did not conduct any research and

development work had not contributed to an invention).

Similarly, “exercising ordinary skill in the art to reduce an

idea to practice” does not constitution a contribution.      See

Finkelstein, 495 F.Supp.2d at 416.     A person who provides “well-

known principles or explains the state of the art without ever

having ‘a firm and definite idea’ of the claimed combination as



                                 31
a whole” cannot be named a joint inventor.    Ethicon, 135 F.3d at

1460 (quoting Hess, 106 F.3d at 981).

     Defendants do not contend that Ragner physically worked

with Michael Berardi in creating the XHose.    Defendants

similarly do not contend that Ragner and Michael Berardi did

their work at the same time.     Defendants also do not argue that

Ragner and Michael Berardi made the same amount or type of

contribution.   Defendants instead argue that Michael Berardi

contributed nothing to the invention of the XHose.    According to

Defendants, Ragner contributed at least one of the following

concepts to the conception of the XHose: “(1) inner and outer

tubes attached only at the ends; (2) a fabric outer tube, and

(3) an elastic inner tube that can provide force to retract the

hose, including without a metal spring.”

     Plaintiffs counter that Ragner did not contribute to

Michael Berardi’s invention. 5   Plaintiffs highlight that all the

MicroHose prototypes Ragner and de Rochemont had created before

August 23 relied on a wire or some type spring for biasing.

Plaintiffs deny that the conversation between Ragner and Michael

Berardi about replacing the spring component with elastic ever




5 Plaintiffs also assert that the Court is required to engage in
claim construction prior to determining inventorship. The Court
has declined to do so and need not do so in order to determine
that Defendants have met the standard to show that Ragner is a
co-inventor of the Berardi patents-in-suit.
                                  32
occurred.    Plaintiffs emphasize that Michael Berardi never saw,

held, or used prototype 2 of the MicroHose, but instead saw a

prototype that differs greatly from the XHose.    At most,

Plaintiffs allege that Ragner contributed valuable information

that was already part of the prior art in hose manufacturing.

     Plaintiffs argue that the novel information that Ragner

claims to have disclosed during the meeting was covered by his

previous patent, U.S. Patent No. 6,948,527.    Therefore,

according to Plaintiffs, everything Ragner described to Michael

Berardi was already part of the art.    Ragner testified that in

lay terms, patent ‘527 discloses several elements that are also

found in the XHose: (1) hoses with inner and outer layers; (2)

hoses that include an inner layer wrapped in an outer layer; and

(3) hoses with an inner layer wrapped in an outer layer that is

not attached to the inner layer except at the end of the hose.

     The Court finds that Ragner made a significant contribution

to the invention of the XHose.    In the course of his meeting

with Michael Berardi, Cheryl Berardi, and Ed Kelly, Ragner did

more than merely explain the state of the art and supply a

product for their use.    According to Michael Berardi’s

testimony, Ragner acted more “like a professor” than a skilled

salesman during his explanation of the MicroHose production

process.    Ragner shared the fruits of his own research and

development work on expandable garden hoses for over a half-hour

                                 33
during this investment meeting.    He created and presented visual

aids to explain both the manufacturing process and internal

structure of the MicroHose, exercising more than ordinary skill

in the art.

     Given his years of experience working on hoses and his

eighteen to twenty prototypes of the MicroHose, the Court finds

that Ragner had a clear and definite picture of the expandable,

retractable garden hose he described as prototype 2.      Ragner’s

decision not to pursue this design further does not reflect a

lack of a clear or definite idea.      Rather, Ragner’s continued

innovation reflects a rejection of a design that, in Ragner’s

view, exhibited an unacceptable propensity to burst under high

water pressure.

     Without engaging in claim construction, the Court does not

find that everything Ragner disclosed was covered by Patent

‘527.   Ragner testified that he told Michael Berardi it was

possible to make an expandable garden hose without using a

spring to bias the hose, testimony the Court credits.      Patent

‘527 relies on a spring for biasing, whereas Michael Berardi’s

patents do not.   Berardi Patent ‘941 uses the absence of a

spring as a means of distinguishing itself from Ragner Patent

‘527.   If the presence of a biasing spring is what distinguishes

Michael Berardi’s patents from Ragner’s patent, then by



                                  34
disclosing that a biasing spring was not necessary, Ragner could

not have been disclosing information already in the art.

     The Court finds that Ragner contributed to the invention of

the XHose by sharing information that was not previously

available to Michael Berardi about designs for a retractable

hose.

        d. Corroboration

     When considering whether an alleged inventor’s testimony is

corroborated, a Court must “bear in mind the purpose of

corroboration, which is to prevent fraud, by providing

independent confirmation of the inventor’s testimony.”    Kridl v.

McCormick, 105 F.3d 1446, 1450 (Fed Cir. 1997); see Mycogen

Plant Sci., Inc. v. Monsanto Co., 61 F.Supp.2d 199, 240 (Fed.

Cir. 1999).    “There is no single formula that must be followed

in proving corroboration.”    Berry v. Webb, 412 F.2d 261, 266

(CCPA 1969).   By the same token, there is no single type of

corroborating evidence.    Finkelstein, 495 F.Supp.2d at 337

(citing Trovan, Ltd. v. Sokymat SA, Irori, 299 F.3d 1292, 1303

(Fed Cir. 2002)).

     Typically, courts have allowed for “proof by circumstantial

evidence” and have not required “an over-the-shoulder observer

or corroboration of every factual issue.”    Cooper v. Goldfarb,

154 F.3d 1321, 1330 (Fed. Cir. 1998).    Corroborating evidence

includes contemporaneous documentary evidence, oral testimony of

                                 35
others, and circumstantial evidence.     Finkelstein, 495 F.Supp.2d

at 337.

     Of these types of relevant evidence, only the inventor’s

testimony must be corroborated before it can be considered.

Price v. Symsek, 998 F.2d 1187, 1196 (Fed. Cir. 1993).     In

contrast, physical exhibits do not require corroboration.       Id.

The Federal Circuit has referred to documentary or physical

evidence as “the most reliable proof that the inventor’s

testimony has been corroborated.”     Martek Biosciences Corp. v.

Nutrinova Inc., 579 F.3d 1363, 1375 (Fed. Cir. 2009) (citing

Sandt Tech. Ltd. v. Resco Metal & Plastics Corp., 264 F.3d 1344,

1350-51 (Fed. Cir. 2001)).   This evidence is particularly

reliable because physical evidence is usually “created at the

time of conception or reduction to practice,” eliminating the

“risk of litigation-inspired fabrication or exaggeration.”

Sandt Tech. Ltd., 264 F.3d at 1351.

     The Federal Circuit applies a “rule of reason” test to

determine whether the inventor’s testimony has been

corroborated.   Id.   The Court will therefore “examine, analyze,

and evaluate reasonably all pertinent evidence when weighing the

credibility of an inventor’s story.”     Holmwood v. Sugavanam, 948

F.2d 1236, 1239 (Fed. Cir. 1991).     In Price v. Symsek, the

Federal Circuit listed several factors bearing on the inventor’s

credibility and whether the inventor’s testimony is adequately

                                 36
corroborated: “(1) the delay between the event and the trial,

(2) interest of corroborating witnesses, (3) contradiction or

impeachment, (4) corroboration, (5) the corroborating witnesses’

familiarity with details of alleged prior structure, (6)

improbability of prior use considering state of the art, (7)

impact of the invention on the industry, and (8) relationship

between witness and alleged prior user.”    998 F.2d at 1195 n. 3.

     Defendants offer several physical exhibits to corroborate

Ragner’s testimony.    These exhibits include: Ragner

Technologies’ business plan, a version of the MicroHose

prototype similar to the one used for demonstration at the

meeting, a color drawing of Process 17, 6 instructions for

potential investors written by Ragner, and U.S. Patent No.

8,776,836.   The business plan, drawing, and instructions all

discuss “knitted reinforcement” or “fiber reinforcement” on the

outside of the hose.   Ragner’s Process 17 drawing also

references an expandable hose with an elastic tube that provides




6 Michael Berardi testified that he was not sure if the process
17 drawing he was shown during his deposition or during this
hearing was the exact document he saw during the August 23
meeting. Michael and Cheryl Berardi both testified that the
drawing they saw during the meeting at their house was in color.
Michael Berardi contests that the document at the meeting did
not have pictures or graphics. The exhibit was entered into
evidence with both parties’ acquiescence. The Court finds on
the evidence presented at the hearing that the document entered
into evidence is either the graphic shown at the meeting or is
not materially different.
                                 37
retracting force.   The prototype Ragner used to demonstrate the

MicroHose features an inner and outer tube attached only at the

ends.

     The Court agrees with Defendants that U.S. Patent No.

8,776,836 corroborates Ragner’s testimony.    Patent ‘836, which

was filed in 2006, but not published until 2013, memorializes

Ragner’s knowledge about retractable garden hoses when he

attended the August 23, 2011 meeting.    However, because this

patent was not published until 2013, this information was not

publicly known at the time Ragner and Berardi met and discussed

the MicroHose.

     Again, without engaging in claim construction, the Court

finds that Patent ‘836 corroborates Ragner’s testimony that he

had previously designed a hose with these three features: (1)

inner and outer tubes connected only at the ends; (2) a fabric

outer tube made of nylon or polyester; and (3) an elastic inner

tube to provide biasing force without the need for a spring.

This prior knowledge corroborates Ragner’s testimony that he was

prepared to, and did in fact, discuss these features with

Michael Berardi at the August 23 meeting.    The fact that Patent

‘836 later entered the public domain does not bar a finding of

co-inventorship, especially given that this information was “not

contemporaneously available to an ordinary skilled artisan”

during the meeting in question.    Cf., CardiAQ Valve Techs. v.

                                  38
Neovasc Inc., 708 Fed. Appx. 654, 660 (Fed. Cir. 2017)

(unpublished).

     Furthermore, Michael Berardi’s first prototype also

corroborates Ragner’s testimony.      Ragner testified that he was

struck by the similarity between what he had described to

Michael Berardi as prototype 2 and Michael Berardi’s first

prototype.   Both prototypes featured elastic running through the

middle of a larger, a two-and-a-half-inch diameter hose.      In

both prototypes, water could not run through the internal

elastic element.

     Perhaps even more telling is that this initial prototype

did not seem to match Michael Berardi’s own alleged conception

of his hose.   Michael Berardi’s first version appears to more

closely match Ragner’s description of prototype 2 than his

original idea for a hose.    During his “eureka moment,” Michael

Berardi contemplated running water through an elastic tube like

the ones he saw in his community gym.      However, this was not the

idea he first implemented.    Instead, Michael Berardi started his

inventive process with the design that Ragner testified he

shared with Michael Berardi just days before.

     Because these exhibits are physical evidence created at the

time of conception or reduction to practice, there is no risk of

litigation-inspired fabrication or exaggeration.      The Court

finds that these exhibits corroborate Gary Ragner’s testimony.

                                 39
     Next, the Court will take into account all the pertinent

evidence when weighing the credibility of Ragner’s story.     Using

the factors from Price, the Court will examine whether each

witness’s testimony corroborates Ragner’s invention story.

     A long delay between the events in question and testimony

may undermine the reliability of an alleged inventor’s

testimony.   See Woodland Trust v. Flowertree Nursery, Inc., 148

F.3d 1368, 1371-72 (Fed. Cir. 1998).     However, when an alleged

inventor relies on contemporaneous documents and demonstrates a

strong recollection of the subject matter, his or her testimony

is bolstered.   Ceats, Inc. v. Continental Airlines, 2012 WL

12886830 at *7 (E.D. Tex. 2012).     In this case, all the

corroborating and contradictory witnesses are testifying about

events that occurred in 2011 or earlier.     It has been several

years since this meeting has occurred but, in some cases, the

witnesses have had access to contemporaneous documents.

     An interested witness is a “named party, an employee of or

assignor to a named party, or [a person who] otherwise is in a

position where he or she stands to directly and substantially

gain by his or her invention being found to have priority over

the patent claims at issue.”   Id. (citing Thomson S.A. v.

Quixote Corp., 116 F.3d 1172, 1176 (Fed. Cir. 1999)); see

Netscape Comms. Corp. v. ValueClick, Inc., 704 F.Supp.2d 544,

555-56 (E.D. Va. 2010) (discussing the requirements for

                                40
corroborating interested and disinterested witnesses’

testimony).   As will be discussed below, several of the

witnesses offering corroborating or contradicting testimony are

interested witnesses.

     1. Margaret Combs’ Testimony

     Though Ragner Technologies no longer employs Combs, she has

retained a 10% equity in the company.     Combs is an interested

witness for purposes of corroborating Ragner’s testimony.

     Combs testified that she was not close enough to Ragner and

Michael Berardi to overhear a conversation about prototype 2 or

any alternative designs for an expandable hose.     Combs’

testimony neither contradicts nor corroborates Ragner’s

testimony.

     2. Robert de Rochemont’s Testimony

     De Rochemont is currently the CEO of Ragner Technologies.

De Rochemont is an interested witness for the purposes of

corroborating Ragner’s testimony.

     De Rochemont testified that due to his hearing loss, he,

like Combs, was not able to hear Ragner and Michael Berardi’s

conversation.   De Rochemont’s testimony neither contradicts nor

corroborates Ragner’s testimony.

     3. Keith Mirchandani’s Testimony

     As an owner of Telebrands, Keith Mirchandani is an employee

of a named party.   Because Telebrands also produces an

                                41
expandable hose, Mirchandani likely has an interest in the

outcome of this inventorship hearing.    Mirchandani is an

interested witness for the purposes of corroborating Ragner’s

testimony.

     Mirchandani testified that Ragner relayed his conversation

with Michael Berardi to him later.    Mirchandani testified that

Ragner told him that Ragner had shared with Michael Berardi that

a spring may not be necessary for a retractable hose.    However,

Mirchandani was not present at the meeting to witness this

conversation himself.   Furthermore, Mirchandani did not learn of

the MicroHose until September 2012 when he began pursuing

licensing agreements for an expandable hose.    It is therefore

unlikely that Mirchandani is familiar with the details of the

MicroHose structure or prototype 2.

     The Court finds that Mirchandani’s corroboration is weak at

best.

     4. Cheryl Berardi’s Testimony

     Cheryl Berardi is an employee of a named party, Blue

Gentian.   Cheryl Berardi does not stand to gain if Ragner is

named as a co-inventor of these patents.    Cheryl Berardi is

therefore an interested witness.     Though Cheryl Berardi may not

stand to gain if Ragner is named as a co-inventor, she is not

without an incentive to reconstruct the events of August 23 in a

manner favorable to her position.    Cheryl Berardi and Blue

                                42
Gentian stand to benefit from Michael Berardi remaining the sole

inventor of the XHose.

     Cheryl Berardi’s testimony partially contradicts Ragner’s

testimony.   Cheryl Berardi testified that the meeting attendees

did not discuss elastic or any previous models of the MicroHose

during the August 23 meeting at her home.    Cheryl Berardi also

testified that she was not paying attention to all parts of the

meeting and would at times leave the room.    The Court finds

Cheryl Berardi’s contradictory testimony unpersuasive.

     5. Michael Berardi’s Testimony

     Michael Berardi is an employee of a named party, Blue

Gentian.   However, Michael Berardi does not stand to gain if

Ragner is named as a co-inventor of these patents.    Michael

Berardi is therefore an interested witness as defined above.

Like Cheryl Berardi, Michael Berardi also has an interest in

reconstructing the events of the August 23 meeting in a manner

more favorable to himself.   Michael Berardi and Blue Gentian

have an interest in remaining the sole owners of the six patents

in question.

     Michael Berardi’s testimony both contradicts and

corroborates Ragner’s testimony.     Michael Berardi contradicted

Ragner’s testimony by claiming that while they may have

discussed “elastomers,” at the August 23 meeting, they did not

discuss “elastic.”   However, Michael Berardi also testified that

                                43
he did ask Ragner about the materials used in the MicroHose

prototype during the demonstration portion of the meeting.

Michael Berardi stated that while he did remember some questions

being asked during the Ragner Technologies team’s explanation of

Process 17, he could not remember any specific questions.     This

account does not preclude the possibility that Ragner’s

testimony about his conversation with Michael Berardi was

accurate.    To the extent their testimony conflicts, after

observing their demeanor and after reviewing all the evidence as

a whole, the Court views Ragner’s testimony on this issue the

most credible.

     Furthermore, while Ragner maintains that Michael Berardi

took most, if not all, of his idea for the XHose from Ragner

Technologies, Michael Berardi partially concedes that he “may

have subconsciously remembered” some elements of Ragner’s video

for the MicroHose during his inventive process.    Michael Berardi

also admitted that his original idea for the XHose “kind of

reminded me I guess maybe of the expanding hose that Ragner had

invented.”

     Michael Berardi’s testimony is particularly relevant for

corroboration.    As the only inventor currently listed on the six

patents in suit, Michael Berardi is very familiar with the

details of the technology used in the XHose.    Michael Berardi

also held and used a prototype of the MicroHose at the August 23

                                 44
meeting.   During the three to four-hour meeting at his house,

Michael Berardi listened to Ragner lecture “like a professor”

about manufacturing the MicroHose.   Michael Berardi is therefore

familiar with the details of both inventions.

     Ragner Technologies attempted to establish an ongoing

business relationship with Ed Kelly and Michael Berardi.

Following the August 23 meeting, it became clear, at least to

Michael Berardi, that this business relationship would not move

forward.   As mentioned above, the prospect of a business

relationship lasted from late July 2011, to August 23, 2011.

When Margaret Combs emailed Ed Kelly and Michael Berardi about a

non-disclosure agreement on August 25, 2011, she did not receive

a response.   Ragner Technologies and Michael Berardi never met

again.

     After considering all pertinent evidence, the Court finds

that Ragner’s testimony is adequately corroborated both by

physical and circumstantial evidence.   Although he was seeking

investors not a collaborator, when Gary Ragner made his

elaborate and thorough presentation at the August 23 meeting, he

conveyed to Michael Berardi key elements of the eventual product

known as the XHose, more specifically, as Defendants contend:

(1) inner and outer tubes attached only at the ends; (2) a

fabric outer tube, and (3) an elastic inner tube that can



                                45
provide force to retract the hose, including without a metal

spring.

     When, as here, “inventors have some open line of

communication during or in temporal proximity to their inventive

efforts” co-inventorship can occur.   Falana, 669 F.3d at 1358.

Michael Berardi may be a resourceful and inventive person, but

here his creation of the XHose occurred only because of the

immediately preceding insight, inventiveness, prior detailed

experimentation, design, help, and guidance, albeit short-lived,

of Gary Ragner.

                            Conclusion

     Gary Ragner came to the August 2011 meeting well-prepared

as an experienced engineer and inventor of flexible and

expandable hoses.   Ragner had not only experimented with various

designs, he had built several prototypes (including one he

brought and demonstrated at the meeting) and had taken the

further step of designing a machine to build them.   To explain

the machine is to explain the product.   His expertise and years

of work were on full display.

     In a practical sense, however, Ragner was ill-prepared for

the hastily arranged version of “Shark Tank” he encountered in

Michael Berardi’s home.   Berardi, as creative in other milieus

as he may have been, hosted the meeting not as an experienced

engineer but because of his understandable eagerness to learn

                                46
about and exploit commercially the product he had seen in the

Ragner Technology online video.     He left the meeting having been

taught something he did not know before the meeting - the key

design principles of an expandable and flexible hose as outlined

about.   He simply went on, in short time, to build, using the

information he had learned, a cheaper and simpler version of the

invention Ragner disclosed at the meeting and one, importantly,

containing each of its key components.

     Accordingly, for the reasons discussed above, Defendants

have shown through clear and convincing evidence that Gary

Ragner contributed to the conception of the XHose and should be

named an co-inventor.     The Court will grant Defendants’ motion

for a correction of inventorship.

     An accompanying Order will be entered directing a

correction of inventorship for the patents in suit.         Orders

denying Defendants’ motion to disregard Plaintiffs’ unauthorized

June 12, 2019 filing, and motion for expedited consideration of

motion to disregard Plaintiffs’ unauthorized June 12, 2019

filing will also be entered.


                                       s/ Noel L. Hillman
At Camden, New Jersey                  NOEL L. HILLMAN, U.S.D.J.



Dated: January 15, 2019



                                  47
